385 S.C. 631 (2009)
686 S.E.2d 683
The STATE, Respondent,
v.
Lawrence TUCKER, Petitioner.
No. 26746.
Supreme Court of South Carolina.
Heard November 30, 2009.
Decided December 7, 2009.
Appellate Defender Kathrine H. Hudgins, of South Carolina Commission on Indigent Defense, of Columbia, for Petitioner.
Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Salley W. Elliott, Senior Assistant Attorney General Norman Mark Rapoport, Assistant Attorney General Mark R. Farthing, all of Columbia, and Solicitor David M. Pascoe, Jr., of Summerville, for Respondent.
PER CURIAM.
This Court granted Lawrence Tucker's petition for a writ of certiorari to review the decision of the Court of Appeals in State v. Tucker, 376 S.C. 412, 656 S.E.2d 403 (Ct.App.2008), in which the Court of Appeals affirmed Tucker's plea of guilty involving an alleged violation of the Interstate Agreement on Detainers Act (IAD). After careful consideration of the Appendix and briefs, the writ of certiorari is
DISMISSED AS IMPROVIDENTLY GRANTED.